Citation Nr: 0524179	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-18 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What schedular and/or extraschedular rating is warranted 
for a lumbosacral strain, evaluated as 10 percent disabling, 
for the period from August 13, 2002, to September 25, 2003?

2.  What schedular and/or extraschedular rating is warranted 
for a lumbosacral strain, evaluated as 20 percent disabling, 
for the period from September 26, 2003? 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980 and from January 1981 to January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, granting entitlement of the 
veteran to service connection for lumbosacral strain and 
assigning a 10 percent schedular evaluation therefor, 
effective from August 13, 2002.  By subsequent RO action in 
August 2003, the 10 percent rating was increased to 20 
percent, effective from September 26, 2003.  

In his July 2005 presentation to the Board, the veteran's 
representative referenced the veteran's intent to file a 
claim for a total disability rating for compensation, due to 
individual unemployability.  Such matter is not within the 
Board's jurisdiction for review at this time, but is referred 
to the RO for initial development and adjudication.  

The issue of the veteran's entitlement to a rating in excess 
of 20 percent for lumbosacral strain for the period beginning 
September 26, 2003, is addressed in the Remand portion of 
this document and such REMAND is to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the period from August 13, 2002, to September 25, 
2003, there was no showing of muscle spasm on extreme forward 
bending, a unilateral loss of lateral spine motion in a 
standing position, or any greater level of disablement due to 
lumbosacral strain.

2.  For the period from August 13, 2002, to September 25, 
2003, frequent periods of hospitalization or a marked 
interference with employment due to a lumbosacral strain were 
not demonstrated.


CONCLUSION OF LAW

The schedular and extraschedular criteria for the assignment 
of a rating in excess of 10 percent for a lumbosacral strain 
for the period from August 13, 2002, to September 25, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003) 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).   Second, VA has a duty to notify 
the veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in October 2002 as 
for the claim for service connection and in August 2003 as to 
the claim for an initial rating fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  See VAOPGCPRECOP 08-03; 69 Fed.Reg. 25180 
(2004).  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence the Board finds that VA has fulfilled its 
duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Service connection for a lumbosacral strain was granted by RO 
action in November 2002, at which time a 10 percent rating 
was assigned under DC 5295, effective from August 13, 2002.  
By virtue of the notice of disagreement filed in March 2003, 
the veteran challenged the disability rating initially 
assigned by the RO.  As such, there is presented an 
"original claim" as contemplated by Fenderson v. West, 12 
Vet.App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found), as opposed to a 
claim for an "increased rating."  

The November 2002 rating decision was followed by an August 
2003 increase in the rating assigned for the veteran's 
lumbosacral strain to 20 percent, effective September 26, 
2003, utilizing modified criteria to evaluate spinal 
disorders in general that went into effect on that date.  See 
68 Fed. Reg. 51454-51456 (2003).  Under Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), however, only the old rating 
criteria apply to the period prior to the date of the change 
in law, and only the new rating criteria apply to the period 
after the date of the change in law.  Under the circumstances 
of this case, the changes to the rating criteria effectuated 
on September 26, 2003 are not for application here, where 
only the rating in effect for the period between August 13, 
2002, and September 25, 2003, is at issue.  

Under 38 C.F.R. § 4.71a, DC 5295 (2003), a 10 percent rating 
was assignable with characteristic pain on motion.  A 20 
percent rating was warranted for a lumbosacral strain where 
there was muscle spasm on extreme forward bending, or a 
unilateral loss of lateral spine motion in a standing 
position.  Id.  

Evidence developed during the period in question does not 
demonstrate that the veteran's lumbosacral strain was 
associated with more than characteristic pain on motion.  
Lacking is a showing of any muscle spasm on extreme forward 
bending, a unilateral loss of lateral spine motion in a 
standing position, or manifestations indicating the existence 
of any greater degree of impairment, such as listing of the 
whole spine or positive Goldthwait's sign.  Fenderson.  

Clinical findings obtained on VA medical examinations 
conducted in October 2002 and July 2003 are against finding 
an increased level of lumbosacral disability, such that a 
schedular rating in excess of 10 percent would be assignable 
under DC 5295 or any alternate rating criteria, for vertebral 
fracture, ankylosis, or limitation of motion.  See 38 C.F.R. 
§ 4.71a, DCs 5285, 5286, 5289, 5292 (2003).  To that extent, 
the veteran's contentions of increased severity during the 
period in question are unsubstantiated.  

The Board notes that mild facet arthropathy at L5-S1 was 
indicated on X-ray in October 2002.  However, arthritis is 
among the listed criteria for the evaluation of lumbosacral 
strain.  As such, the assignment of a separate rating for 
arthritic involvement of the lower spine is not possible.  As 
well, pain is also a listed criterion for DC 5295, and in the 
absence of any objective indication of functional loss 
attributable to the veteran's lumbosacral stain, a schedular 
evaluation in excess of 10 percent is not warranted on the 
basis of 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca v. Brown, 8 
Vet.App. 202, 205-207 (1995).  There is likewise not shown to 
be present frequent periods of hospitalization or a marked 
interference with employment resulting from the service-
connected back strain, such as might render impractical the 
application of the regular schedular standards and warrant an 
increase on an extraschedular basis.  38 C.F.R. § 3.321(b).  

As a preponderance of the evidence is against the veteran's 
claim, denial of a schedular or extraschedular rating in 
excess of 10 percent for a lumbosacral strain for the period 
from August 13, 2002, to September 25, 2003, is in order.  
The appeal is therefore denied.  


ORDER

A schedular and/or extraschedular rating in excess of 10 
percent for a lumbosacral strain for the period from August 
13, 2002, to September 25, 2003, is denied.


REMAND

The veteran, through his representative, requests that 
further medical examination be undertaken in connection with 
his claim for an initial rating in excess of 20 percent for a 
lumbosacral strain for the period beginning September 26, 
2003.  He argues that there has been an increase in severity 
of his low back disorder since he was last examined in July 
2003 and that further VA medical evaluation is needed to 
address more thoroughly the rating criteria changes for 
spinal disorders which became effective in September 2003.  
In light of the foregoing, and in the absence of treatment 
records compiled during the period since September 26, 2003, 
further action is found to be warranted.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  The veteran must be contacted in 
writing and requested to furnish the 
names and addresses of those medical 
professionals or institutions who have 
treated him for his service-connected 
lumbosacral strain from September 26, 
2003, to the present.  Upon the receipt 
of such information and any needed 
authorization, those medical records 
compiled by the VA and non-VA sources 
referenced by the veteran must be 
obtained for inclusion in the claims 
folder.  

2.  The veteran must thereafter be 
afforded a VA medical examination by an 
orthopedist for the purpose of 
determining the nature and current 
severity of his service-connected 
lumbosacral strain.  The claims folder in 
its entirety must be made available to 
the examiner for use in the study of this 
case.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic testing.  
All pertinent diagnoses must be set 
forth.  

The examiner is to address the following 
factors and provide a professional 
opinion and supporting rationale where 
appropriate:  

(a)  Please address the 
presence or absence of 
objective signs of pain, 
weakened movement, and/or 
incoordination must be fully 
delineated.  The degree of any 
resulting impairment due to 
these signs must be quantified 
in terms of the resulting 
functional loss.  If possible, 
the additional degree to which 
range of low back motion is 
adversely affected must be set 
forth.  The examiner should 
address whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups, if the 
veteran describes flare-ups.  

(b)  Is it at least as likely 
as not that the veteran's 
lumbosacral strain, alone, 
resulted in a marked 
interference with employment 
since September 2003?  Use by 
the examiner of the "at least 
as likely as not" language in 
responding is required.  

3.  Lastly, the veteran's claim must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, including the VCAA; 
38 C.F.R. §§ 4.40, 4.45 and DeLuca; 
changes to the rating  criteria for 
spinal disorders effective from September 
26, 2003.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


